IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2016-CP-01094-COA

CHRISTOPHER A. DARDEN A/K/A                                               APPELLANT
CHRISTOPHER ANTHONY DARDEN A/K/A
CHRISTOPHER DARDEN A/K/A CHRIS
DARDEN

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         07/14/2016
TRIAL JUDGE:                              HON. DALE HARKEY
COURT FROM WHICH APPEALED:                GREENE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   CHRISTOPHER A. DARDEN (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: SCOTT STUART
NATURE OF THE CASE:                       CIVIL - POSTCONVICTION RELIEF
DISPOSITION:                              AFFIRMED - 09/12/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., ISHEE AND FAIR, JJ.

       ISHEE, J., FOR THE COURT:

¶1.    In 2006, Christopher Darden was found guilty of robbery by displaying a deadly

weapon. He was sentenced to a twelve-year term, with seven years to serve, and five years

of postrelease supervision (PRS). In 2015, the circuit court found that Darden had violated

four conditions of his PRS. And so, the circuit court revoked his PRS and ordered that he

serve the remainder of his sentence in the custody of the Mississippi Department of

Corrections (MDOC). Darden then challenged this revocation—filing a motion to clarify the

revocation of his PRS. The circuit court denied Darden’s motion. Darden now appeals.
Finding no error, we affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.    In 2006, Darden was found guilty of robbery by displaying a deadly weapon. He was

sentenced to a twelve-year term, with seven years to serve, and five years of PRS.

¶3.    In 2015, the circuit court found that Darden had violated four conditions of his PRS.

The circuit court then revoked Darden’s PRS and ordered that he serve the remainder of his

sentence in the custody of the MDOC. Darden then filed a motion to clarify the revocation

of his PRS. In the motion, Darden made three claims. First, Darden claimed that he had

served two years of the five years of PRS, and so, instead of serving five years, he should

have been given credit for the two years he served on PRS—leaving the remainder of his

sentence as three years, not five. Darden refers to this time as “street time.” Second, Darden

asserted that instead of revoking the remainder of his sentence, the circuit court should have

sent him to a technical-violation center for a maximum of ninety days. And third, Darden

claimed that he was entitled to have the MDOC set a parole-eligibility date—and that the

MDOC had failed to give him such a date.

¶4.    In July 2016, the circuit court entered an order denying Darden’s motion. In denying

the motion, the circuit court addressed each of Darden’s assertions. First, the circuit court

found that Darden’s “street time” claim was a matter that should have been addressed to

MDOC authorities in the form of an administrative request. Second, as to Darden’s claim

that he should have been sent to a technical-violation center, the circuit court found that

because Darden had committed three technical violations, it had the discretion to impose the



                                              2
balance of the original sentence. And third, as to parole eligibility, the circuit court found

that because Darden was serving time for armed robbery, he was not eligible for parole.

Darden now appeals to this Court.

                                       DISCUSSION

       I.      The circuit court did not err in finding that Darden was required
               to first seek an administrative remedy to determine if he was
               entitled to two years’ credit for the time he was on PRS.

¶5.    Darden’s first assertion is that the MDOC failed to give him credit for the two years

he served on PRS. Under Mississippi law, an inmate must first seek administrative relief

when seeking resolution of the amount of time served. Murphy v. State, 800 So. 2d 525, 527

(¶10) (Miss. Ct. App. 2001). Indeed, this Court has held that “a post-conviction relief

pleading is not the proper means to calculate and receive credit for the initial . . . time

served.” Id.

¶6.    After reviewing the record, there is nothing to suggest that Darden had exhausted his

administrative remedy with the MDOC as to the calculation of the amount of time served.

And so, we find the circuit court did not err in finding that Darden was required to first seek

administrative relief through the MDOC.

¶7.    Even if Darden had exhausted his administrative remedies, we would find that

Darden’s underlying claim itself is without merit. This Court has held that a defendant is not

entitled to credit for time spent on PRS. Fluker v. State, 2 So. 3d 717, 720 (¶12) (Miss. Ct.

App. 2008). This issue is without merit.

       II.     The circuit court did not err in revoking the remainder of Darden’s
               sentence instead of sending him to a technical-violation center.

                                              3
¶8.    Darden next claims that the circuit court erred in revoking the remainder of his

sentence instead of sending him to a technical-violation center for a maximum of ninety days.

Mississippi law provides:

       If the court revokes probation for a technical violation, the court shall impose
       a period of imprisonment to be served in either a technical violation center or
       a restitution center not to exceed ninety (90) days for the first technical
       violation and not to exceed one hundred twenty (120) days for the second
       technical violation. For the third technical violation, the court may impose a
       period of imprisonment to be served in either a technical violation center or a
       restitution center for up to one hundred eighty (180) days or the court may
       impose the remainder of the suspended portion of the sentence.

Miss. Code Ann. § 47-7-37(5)(b) (Rev. 2015).

¶9.    Here, the record shows that Darden violated the conditions of his PRS numerous

times. In fact, Darden violated four separate conditions, and violated one of the conditions

multiple times. And so, the circuit court had the jurisdiction and the discretion to revoke all

of Darden’s sentence. This issue is without merit.

       III.   The circuit court did not err in finding that Darden was ineligible
              for parole.

¶10.   Finally, Darden argues that the circuit court erred in finding that he was ineligible for

parole due to the fact that he was convicted of armed robbery. We disagree. Mississippi law

provides that “[n]o person shall be eligible for parole who shall, on or after October 1, 1994,

be convicted of robbery, attempted robbery or carjacking as provided in Section 97-3-115 et

seq., through the display of a firearm[.]” Miss. Code Ann. § 47-7-3(c)(ii) (Rev. 2015).

¶11.   Here, the record clearly shows that Darden was convicted of robbery by the display

of a firearm. And so, Darden is ineligible for parole. This issue is without merit.



                                               4
¶12.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., CARLTON, FAIR, WILSON,
GREENLEE AND WESTBROOKS, JJ., CONCUR. BARNES, J., CONCURS IN
RESULT ONLY WITHOUT SEPARATE WRITTEN OPINION.




                               5